DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
In par. [0030], line 3, replace “4” with --35-4--.  
In par. [0032], line 2, replace “4” with --35-4--.  
In par. [0034], line 3, replace “b” with --40-1b--.  
In par. [0034], line 4, replace “b” with --40-2b--.  
In par. [0034], line 5, replace “b” with --40-3b--.  
In par. [0034], line 6, replace “b” with --40-4b--.  
In par. [0034], line 7, replace “b” with --40-1b--.  
In par. [0034], line 7, replace “b” with --40-2b--.  
In par. [0034], line 8, replace “b” with --40-3b--.  
In par. [0034], line 8, replace “b” with --40-4b--.  
In par. [0034], line 9, replace “4” with –45-4--.  
In par. [0043], line 5, replace “4” with --35-4--.  
In par. [0048], line 3, replace “4” with --45-4--.  
In par. [0050], line 3, replace “4” with --45-4--.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 9, 15, 19, 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hosek et al. (US 2009/0224750, IDS filed 11/25/2022).

Regarding claim 1, Hosek et al. discloses a position detection apparatus (see Fig. 2A or Fig. 4) comprising: an acquisition section configured to acquire, from a detection target apparatus (see Fig. 2A or Fig. 4) comprising a detection unit (element 100’, Fig. 2A or element 400, Fig. 4) having a plurality of magnetic sensor sections (i.e., pair or doublet of sensors, 200A, 200B; 200C, 200D;…200n; Fig. 2A or sensor pairs S1, S2 and S3, S4, Fig. 4) arranged at different positions from each other in a predetermined direction and a moving unit (element 120, Fig. 1) that is movable in the predetermined direction relative to the detection unit and configured to provide a magnetic field pattern depending on a position with respect to the detection unit to the plurality of magnetic sensor sections, the magnetic field pattern measured by the plurality of magnetic sensor sections; a reference pattern output section (i.e., look up table) configured to output reference patterns respectively corresponding to each of a plurality of candidate positions of the moving unit with respect to the detection unit; and a detection section  (i.e., as part of controller 190, Fig. 1) configured to detect which of the plurality of candidate positions is a position of the moving unit with respect to the detection unit based on a result of comparison of the acquired magnetic field pattern and the reference pattern corresponding to each of the plurality of candidate positions (see par. [0055]).
Regarding claim 2, Hosek et al. discloses a position detection apparatus, wherein: the plurality of magnetic sensor sections each has: two or more magnetic sensors (i.e., pair or doublet of sensors, 200A, 200B; 200C, 200D;…200n; Fig. 2A or sensor pairs S1, S2 and S3, S4, Fig. 4); and a calculation section (i.e., as part of controller 190, Fig. 1) configured to calculate a detected value corresponding to the magnetic sensor section in the magnetic field pattern based on each output value from the two or more magnetic sensors (see par. [0055]).
Regarding claim 3, Hosek et al. discloses a position detection apparatus, wherein the calculation section is configured to calculate, as the detected value, a difference between output values from magnetic sensors included in the two or more magnetic sensors (see par. [0067]).
Regarding claim 4, Hosek et al. discloses a position detection apparatus, wherein a distance between the two or more magnetic sensors in each of the plurality of magnetic sensor sections is smaller than a distance between adjacent magnetic sensor sections among the plurality of magnetic sensor sections (see Fig. 2A).
Regarding claim 5, Hosek et al. discloses a position detection apparatus, wherein a distance between the two or more magnetic sensors in each of the plurality of magnetic sensor sections is smaller than a distance between adjacent magnetic sensor sections among the plurality of magnetic sensor sections (see Fig. 2A).
Regarding claim 6, Hosek et al. discloses a position detection apparatus, wherein the detection section is configured to determine a candidate position associated to a reference pattern closest to the magnetic field pattern among the reference patterns respectively corresponding to each of the plurality of candidate positions, to be a position of the moving unit with respect to the detection unit (see par. [0055]).
Regarding claim 9, Hosek et al. discloses a position detection apparatus (see Fig. 2A or Fig. 4), comprising: an acquisition section configured to acquire, from a detection target apparatus (see Fig. 2A or Fig. 4) comprising a detection unit (element 100’, Fig. 2A or element 400, Fig. 4) having a plurality of magnetic sensor sections (i.e., pair or doublet of sensors, 200A, 200B; 200C, 200D;…200n; Fig. 2A or sensor pairs S1, S2 and S3, S4, Fig. 4) arranged at different positions from each other in a predetermined direction and a moving unit (element 120, Fig. 1) that is movable in the predetermined direction relative to the detection unit and that provides a magnetic field pattern depending on the position with respect to the detection unit to the plurality of magnetic sensor sections, the magnetic field pattern measured by the plurality of magnetic sensor sections; and a detection section (i.e., as part of controller 190, Fig. 1) configured to detect, based on a result of comparison of the acquired magnetic field pattern and a reference pattern, whether the position of the moving unit with respect to the detection unit is a position associated to the reference pattern (see par. [0055]), wherein the plurality of magnetic sensor sections each has: two or more magnetic sensors (i.e., pair or doublet of sensors, 200A, 200B; 200C, 200D;…200n; Fig. 2A or sensor pairs S1, S2 and S3, S4, Fig. 4); and a calculation section (i.e., as part of controller 190, Fig. 1) configured to calculate a detected value corresponding to the magnetic sensor section in the magnetic field pattern based on each output value from the two or more magnetic sensors (see par. [0055]), and wherein a distance between the two or more magnetic sensors in each of the plurality of magnetic sensor sections is smaller than a distance between adjacent magnetic sensor sections among the plurality of magnetic sensor sections (see Fig. 2A).
Regarding claim 15, Hosek et al. discloses a position detection system, further comprising a reference data storing section configured to store reference data containing a plurality of sets of positions of the moving unit with respect to the detection unit and the reference patterns corresponding to the positions (see par. [0055]).
Regarding claim 19, Hosek et al. discloses a position detection system comprising the detection target apparatus and the position detection apparatus (see Fig. 1).
Regarding claim 20, Hosek et al. discloses a position detection method comprising: acquiring, from a detection target apparatus comprising a detection unit (element 100’, Fig. 2A or element 400, Fig. 4) having a plurality of magnetic sensor sections (i.e., pair or doublet of sensors, 200A, 200B; 200C, 200D;…200n; Fig. 2A or sensor pairs S1, S2 and S3, S4, Fig. 4) arranged at different positions from each other in a predetermined direction and a moving unit (element 120, Fig. 1) that is movable in the predetermined direction relative to the detection unit and configured to provide a magnetic field pattern corresponding to a position with respect to the detection unit to the plurality of magnetic sensor sections, the magnetic field pattern measured by the plurality of magnetic sensor sections; outputting reference patterns respectively corresponding to each of a plurality of candidate positions of the moving unit with respect to the detection unit (see par. [0055]); and detecting which of the plurality of candidate positions is a position of the moving unit with respect to the detection unit based on a result of comparison of the acquired magnetic field pattern and the reference pattern corresponding to each of the plurality of candidate positions (see par. [0055]).

Claims 1, 6, 8, 15-17, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bartos et al. (US 9,297,634).

Regarding claim 1, Bartos et al. discloses a position detection apparatus (see Fig. 1) comprising: an acquisition section (element 9, Fig. 1) configured to acquire, from a detection target apparatus comprising a detection unit (see Fig. 1) having a plurality of magnetic sensor sections (elements 4, Fig. 1) arranged at different positions from each other in a predetermined direction and a moving unit (element 3, Fig. 1) that is movable in the predetermined direction relative to the detection unit and configured to provide a magnetic field pattern (element 2, Fig. 1) depending on a position with respect to the detection unit to the plurality of magnetic sensor sections, the magnetic field pattern measured by the plurality of magnetic sensor sections; a reference pattern output section (i.e., as part of evaluation unit 10, Fig. 1) configured to output reference patterns (element 11, Fig. 1) respectively corresponding to each of a plurality of candidate positions of the moving unit with respect to the detection unit; and a detection section (i.e., as part of evaluation unit 10, Fig. 1) configured to detect which of the plurality of candidate positions is a position of the moving unit with respect to the detection unit based on a result of comparison of the acquired magnetic field pattern and the reference pattern corresponding to each of the plurality of candidate positions (see col. 10, lines 42-57).
Regarding claim 6, Bartos et al. discloses a position detection apparatus, wherein the detection section is configured to determine a candidate position associated to a reference pattern closest to the magnetic field pattern among the reference patterns respectively corresponding to each of the plurality of candidate positions, to be a position of the moving unit with respect to the detection unit (see col. 10, line 58 through col. 11, line 13 and Fig. 2).
Regarding claim 8, Bartos et al. discloses a position detection apparatus, wherein the detection section is configured to determine a candidate position associated to a reference pattern, having a difference from the magnetic field pattern equal to or smaller than a predetermined reference difference, among the reference patterns respectively corresponding to each of the plurality of candidate positions, to be a position of the moving unit with respect to the detection unit (see col. 10, line 58 through col. 11, line 13 and Fig. 2).
Regarding claim 15, Bartos et al. discloses a position detection apparatus, further comprising a reference data storing section configured to store reference data containing a plurality of sets of positions of the moving unit with respect to the detection unit and the reference patterns corresponding to the positions (see col. 10, lines 42-57).
Regarding claim 16, Bartos et al. discloses a position detection apparatus, wherein the reference pattern output section is configured to smooth a predetermined number of reference patterns whose corresponding positions are adjacent to each other in the reference data, and output them as the reference patterns used to detect a position of the moving unit with respect to the detection unit (see col. 7, lines 56-67).
Regarding claim 17, Bartos et al. discloses a position detection apparatus, wherein: in preparing processing of the reference data, the acquisition section is configured to: acquire the magnetic field pattern at each position of the moving unit with respect to the detection unit as the reference pattern; and for each position, smooth a predetermined number of the reference patterns, which are adjacent to each other, to store them in the reference data storing section (see col. 7, lines 56-67).
Regarding claim 19, Bartos et al. discloses a position detection system comprising the detection target apparatus and the position detection apparatus (see Fig. 1).
Regarding claim 20, Bartos et al. discloses a position detection method comprising: acquiring, from a detection target apparatus comprising a detection unit having a plurality of magnetic sensor sections (element 4, Fig. 1) arranged at different positions from each other in a predetermined direction and a moving unit (element 3, Fig. 1) that is movable in the predetermined direction relative to the detection unit and configured to provide a magnetic field pattern (element 2, Fig. 1) corresponding to a position with respect to the detection unit to the plurality of magnetic sensor sections, the magnetic field pattern measured by the plurality of magnetic sensor sections; outputting reference patterns (element 11, Fig. 1) respectively corresponding to each of a plurality of candidate positions of the moving unit with respect to the detection unit; and detecting which of the plurality of candidate positions is a position of the moving unit with respect to the detection unit based on a result of comparison of the acquired magnetic field pattern and the reference pattern corresponding to each of the plurality of candidate positions (see col. 10, lines 42-57).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Hata et al. (US 7,315,164) in view of Bartos et al. (US 9,297,634).

Regarding claim 18, Hata et al.  discloses a position detection apparatus (see Fig. 2),  comprising: an acquisition section (element 6, Fig. 1) configured to acquire, from a detection target apparatus comprising a detection unit (element 6, Fig. 1) having a plurality of magnetic sensor sections (see Fig. 1) arranged at different positions from each other in a predetermined direction and a moving unit (element 7, Fig. 1) that is movable in the predetermined direction relative to the detection unit, wherein: one of the detection unit and the moving unit is secured to a lens (element 12, Fig. 1); another of the detection unit and the moving unit is secured to a housing (element 13, Fig. 1); and the detection section is configured to detect a position of the lens with respect to the housing.
Even assuming arguendo, without conceding, that Hata et al. does not disclose a reference pattern output section configured to output reference patterns respectively corresponding to each of a plurality of candidate positions of the moving unit with respect to the detection unit, Bartos et al. shows that this feature is well known in the art. Bartos et al. discloses a detection target apparatus comprising a detection unit (see Fig. 1) having a plurality of magnetic sensor sections (elements 4, Fig. 1) arranged at different positions from each other in a predetermined direction and a moving unit (element 3, Fig. 1) that is movable in the predetermined direction relative to the detection unit and configured to provide a magnetic field pattern (element 2, Fig. 1) depending on a position with respect to the detection unit to the plurality of magnetic sensor sections, the magnetic field pattern measured by the plurality of magnetic sensor sections; a reference pattern output section (i.e., as part of evaluation unit 10, Fig. 1) configured to output reference patterns (element 11, Fig. 1) respectively corresponding to each of a plurality of candidate positions of the moving unit with respect to the detection unit; and a detection section (i.e., as part of evaluation unit 10, Fig. 1) configured to detect which of the plurality of candidate positions is a position of the moving unit with respect to the detection unit based on a result of comparison of the acquired magnetic field pattern and the reference pattern corresponding to each of the plurality of candidate positions (see col. 10, lines 42-57). Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to apply a known technique to a known device ready for improvement to yield predictable results, such as, improved position detection of the lens.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ishikawa (US 8,682,154) discloses position detecting unit, lens unit and camera furnished with same, and position detecting method.

Allowable Subject Matter
No art has been found for a prior art rejection of claims 10-14 at this time.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILTON GONZALEZ whose telephone number is (571)270-7914. The examiner can normally be reached 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WALTER LINDSAY can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/M.G/Examiner, Art Unit 2852                                                                                                                                                                                                        
12/3/2022